DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 

	Applicant’s election of the species (i) IDH1 mutation, (ii) the LGm1 DNA methylation cluster, (iii) the LGr3 RNA cluster, (iv) ATRX, and (v) TP53 in the reply filed on February 2, 2021 is reiterated.  In the Office Action mailed March 24, 2021 the examiner rejoined the biomarker CDK4 amplification coupled with a CDKN2A deletion. 
Claims 1, 7-8, 10-11, 13-14, and 17-21 are currently pending. 
 	Claims 7-8, 10-11, 13-14, and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2021.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claim recites a law of nature. The claim recites the following:

    PNG
    media_image1.png
    195
    616
    media_image1.png
    Greyscale
 Thus the claim recites a correlation between CpG methylation signatures (identified by the first and second set of probes) and types of glioma. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is noted that the final step of the method recites the following:

    PNG
    media_image2.png
    258
    689
    media_image2.png
    Greyscale

Here the administering step is not particular, and is instead merely instructions to “apply” the exception in a generic way.  The claims do not recite any “particular” treatment that is appropriate for Grade 2, Grade 3, or Grade 4.  The claims broadly encompass treating the IDH mutant/G-CIMP low glioma type AND the IDH mutant/G-CIMP high glioma type the very same way.   Thus the administration step does not integrate the judicial exception into a practical application. 
In addition to the judicial exceptions the claim recites steps of “analyzing” and “classifying”.  These steps are NOT considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claim recites steps of “analyzing” and “classifying”.  These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. For example the claim requires “analyzing” a glioma sample for a CpG probe methylation signature using a first set of probes that define IDH gene mutation specific clusters and a second set of tumor specific CpG probes that define IDH mutant glioma subtypes identified by TCGA, wherein the probes are defined by a supervised analysis across IDH-mutant subtypes. The analyzing step merely instructs a scientist to use any hybridization technique that uses a probe. The claim does not require the use of any particular non-conventional reagents (particular SEQ ID NOs: for the probes).  When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
Danielsson (Clinical Epigenetics 2015 7:62) discloses a DNA methylation classifier tool for the identification of pediatric brain tumor subtypes including glioma.  Danielsson teaches methylation data generated by the Illumina Infinium HumanMethylation 450 BeadChip arrays were downloaded from the Gene Expression Omnibus (n = 472). Using the data, we built MethPed, which is a multiclass random forest algorithm, based on DNA methylation profiles from nine subgroups of pediatric brain tumors. DNA from 18 regional samples was used to validate MethPed. MethPed was additionally applied to a set of 28 publicly available tumors with the heterogeneous diagnosis PNET. MethPed could successfully separate individual histology tumor types at a very high accuracy (κ = 0.98). Analysis of a regional cohort demonstrated the clinical benefit of MethPed, as confirmation of diagnosis of tumors with clear histology but also identified possible differential diagnoses in tumors with complicated and mixed type morphology.
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 101.   The Applicants argue that claim 1 as amended applies the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. 
This argument has been fully considered but is not persuasive. The administering step is not particular, and is instead merely instructions to “apply” the exception in a generic way.  The claims do not recite any “particular” treatment that is appropriate for Grade 2, Grade 3, or Grade 4.  The claims broadly encompass treating the IDH mutant/G-CIMP low glioma type AND the IDH mutant/G-CIMP high glioma type the very same way.   Thus the administration step does not integrate the judicial exception into a practical application. 


Claim Rejections - 35 USC § 112(b)

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires analyzing a glioma sample for a CpG probe methylation signature using “tumor specific CpG probes”.  The claim is indefinite over the recitation of the phase “tumor specific CpG probes”. This phrase is not defined by the claims or the specification and there is no art recognized definition. It is unclear what makes a probe “tumor specific”. For example does this mean that the probe only hybridizes to tumor samples?  Further it is unclear what structure a “CpG probe” has.  For example does the probe comprise CpGs or hybridize to a DNA sequence comprising CpGs.  Further it’s unclear if a single cytosine nucleotide followed by a guanine nucleotide would meet this limitation or if the probe comprises/hybridizes to an island of 1, 5, 10, etc. CpGs. Further because the probes are used to analyze a “CpG probe methylation signature”, it’s unclear if the probes hybridize to methylated DNA, unmethylated DNA, or both.  In the absence of a clear definition, one of skill in the art would not be able to determine the metes and bounds of the claimed subject matter so as to avoid infringement. 
Claim 1 recites a first set of “tumor specific CpG probes that define IDH gene mutant specific clusters”.  It is unclear what would be considered “an IDH mutant specific cluster”.   This phrase is not defined by the claims or the specification and there is no art recognized definition. It is unclear what would be encompassed and/or non-encompassed by this language.  It’s not clear if this recitation refers to a region comprising 1, 10, 20, 100 or more mutations in the IDH gene. Further it is noted that there is no “IDH gene”. There are actually two different genes, IDH1 and IDH2.  Thus it’s unclear which gene the claims are referring to. In the absence of a clear definition, one of skill in the art would not be able to determine the metes and bounds of the claimed subject matter so as to avoid infringement. 
Claim 1 recites a second set of “tumor specific CpG probes that define IDH-mutant glioma subtypes identified by The Cancer Genome Atlas (TCGA)”. The recitation of “The Cancer Genome Atlas (TCGA)” refers to information that is present in a database.  The reliance upon information in the database does not provide adequate clarity for the claimed invention, as the content in the database record can change over time or may even be removed from the database. The USPTO exercises no control over the information that is provided in this database. Further it is noted that the specification does not identify with detailed particularity what specific material is from TCGA (is it the actual probe sequences, a list of IDH mutant glioma subtypes, or both) and where the claimed material is even found in TCGA. For this reason reliance upon an external database to provide context of the claimed probes which define IDH mutant glioma subtypes renders the claim indefinite. 
Claim 1 is indefinite over the recitation of “wherein the first and second sets of probes are defined by a supervised analysis across IDH mutant subgroups” because it is not clear as to how this recitation is intended to further limit the claim. If the claim recited clear steps of performing supervised analysis of IDH mutant subgroups and identifying probes that can distinguish between the subgroups, it would be clear as to what is meant by the rejected statement.  However, the present claims do not include clear steps of performing supervised analysis of IDH mutant subgroups and identifying probes that can distinguish between the subgroups.  It is thereby unclear as to whether the claim intends to include such a step; or if the claim is intended to be limited to methods wherein this has been previously performed by someone else. Accordingly, the metes and bounds of the claimed subject matter are unclear.
Claim 1 is rejected because it requires using the first set of probes to determine if the glioma type is the IDHmut-K1, IDH-K2, or IDHK type.  The specification (paras 0271-0272) states the following: “the sample is identified as IDHmut-K1or IDHmut-K2 using the 1,308 tumor specific CpG probes for IDH-mutant”. The recited types (IDHmut-K1, IDH-K2, or IDHK) are not defined by the claims or the specification and there is no art recognized definition. It is noted that the specification recites IDHmut-K1 in paragraphs 0189, 0271, and 0272 but does not define this.  However the specification does not recite the terms IDH-K2 or IDHK.  In the absence of a clear definition, one of skill in the art would not be able to practice the claimed invention.  
Claim 1 is rejected because it requires using the second set of probes to determine if the glioma type is the G-CIMP-low or G-CIMP-high type.  The recited types (G-CIMP-low or G-CIMP-high) are not defined by the claims or the specification and there is no art recognized definition. It is noted that the specification recites these terms but  does not define them.  In the absence of a clear definition, one of skill in the art would not be able to practice the claimed invention.  


Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
MPEP 608.01 (p)[R-2] teaches that "While the prior art setting may be mentioned in general terms, the essential novelty, the essence of the invention, must be described in such details, including proportions and techniques, where necessary, as to enable those persons skilled in the art to make and utilize the invention."  
The claims require analyzing a glioma sample from a patient for a CpG probe methylation signature using a set of tumor specific CpG probes that define IDH-mutant glioma subtypes identified by The Cancer Genome Atlas.  
The recitation of the “The Cancer Genome Atlas” refers to database containing 2.5 petabytes of genomic, epigenomic, transcriptomic, and proteomic data.   The recitation of “The Cancer Genome Atlas” constitutes an attempt to incorporate by reference subject matter into the specification.  As discussed above, the specification does not identify with detailed particularity what specific material from TCGA (is it the actual probe sequences, a list of IDH mutant glioma subtypes, or both) they want to incorporate and where the claimed material is even found in TCGA. This recitation constitutes an improper incorporation by reference of essential material since it is material that is necessary to describe the claimed invention.  Essential material may not be incorporated by reference to non-patent publications (MPEP 608.01)(p).  

8.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to a method of treating a patient with glioma. 
The claims recite a first step of “analyzing” a glioma sample from a patient for a CpG probe methylation signature using a first set of tumor-specific CpG probes that define IDH gene mutation specific clusters and a second set of tumor specific CpG probes that define IDH mutant glioma subtypes identified by TCGA, wherein the first and second sets of probes are defined by a supervised analysis across IDH mutant subgroups.  One of skill in the art could not make and/or use the invention because they would have no idea what to analyze.  The claims do not define the CpG probes in terms of their structure (sequences) and the claims do not define the targets that the probes hybridize to in terms of their structure (sequences). The claims attempt to define the target of the first set of probes by stating that they define IDH gene mutation specific clusters but the skilled artisan would not know what that means and it is not defined in the specification.  The claims attempt to define the target of the second set of probes by stating that they define IDH mutant glioma subtypes identified by TCGA but this is an improper incorporation by reference (see rejection above). 
The claims recite a second step of classifying the glioma sample from the patient analyzed using the first and second sets of probes, wherein the classifying is performed with reference to a model based on a random forest machine learning method and data comprising a dataset from a plurality of glioma samples analyzed using the first and second sets of probes. 
The claims recite classifying the glioma as: an IDH mutant/G-CIMP low glioma type that is identified with reference to the first set of probes as an IDHmut-K1 type or an IDH-K2 type, and that is identified with reference to the second set of probes as G-CIMP-low; or an IDH mutant/G-CIMP high glioma type that is identified with reference to the first set of probes as an IDHmut-K1 type or an IDHK type, and that is identified with reference to the second set of probes as G-CIMP-high. One of skill in the art could not make and/or use the invention because they would have no idea how if the first set of probes identified a IDHmut-K1, IDH-K2, or IDHK glioma type.  The specification (paras 0271-0272) states the following: “the sample is identified as IDHmut-K1or IDHmut-K2 using the 1,308 tumor specific CpG probes for IDH-mutant”. As discussed above the specification recites IDHmut-K1 in paragraphs 0189, 0271, and 0272 but does not define this.  The specification does not recite the terms IDH-K2 or IDHK.  Additionally one of skill in the art could not make and/or use the invention because they would have no idea how if the second set of probes identified a G-CIMP-low or G-CIMP-high glioma type. As discussed above the specification recites these terms but  does not define them.  
The claim recites a final step of based on the classifying of the glioma as the IDH mutant/G-CIMP low glioma type, administering a cancer therapy or a therapeutically effective amount of a pharmaceutical composition to the patient, wherein the cancer therapy or therapeutically effective amount of the pharmaceutical composition is appropriate for Grade 3 and Grande 4 gliomas; or based on the classifying of the glioma as the IDH mutant/G-CIMP high glioma type, administering a cancer therapy or a therapeutically effective amount of a pharmaceutical composition to the patient, wherein the cancer therapy or therapeutically effective amount of the pharmaceutical composition is appropriate for Grade 2 or Grade 3 gliomas, or appropriate for Grade 4 gliomas if other factors so indicate. 
 The nature of the invention requires a reliable correlation between the CpG probe methylation signatures and the type of glioma that a patient has. 

 Teachings in the Specification and Examples
The specification provides a method of classifying patients with adult diffuse glioma into one of seven glioma types. 
The specification (para 0087) teaches that glioma types are identified by IDH mutation status. An IDH mutant has a mutation in an IDH1 or IGH2 gene. 
The specification (para 0089) teaches that glioma types are also identified by DNA methylation cluster as defined by TCGA. According to certain non-limiting embodiments, these clusters can include LGm1, LGm2, LGm3, LGm4, LGm5, and LGm6. The specification (para 0246) teaches that to segregate the DNA methylation subtypes across the pan-glioma dataset, 932 glioma samples were profiled on the HumanMethylation450 platform (516 LGG and 129 GBM) and the HumanMethylation27 platform (287 GBM). In order to incorporate the maximum number of samples, datasets from both methylation platforms were merged yielding a core set of 25,978 CpG probes. To reduce computational requirements to cluster this large dataset, sites that were methylated (mean β value >0.3) in non-tumor brain tissues were eliminated and 1,300 tumor-specific methylated probes (1,300/25,978, 5%) were selected to perform unsupervised k-means consensus clustering. This identified six distinct clusters, labeled LGm1-6 (FIG. 2A).
The specification (para 0095) teaches that the  IDH mutant/G-CIMP low glioma type exhibits an IDH mutation, the LGm1 DNA methylation cluster, the LGr3 RNA cluster, elongated telomere length, an ATRX mutation, a TP53 mutation, and a CDK4 amplification coupled with a CDKN2A deletion. The IDH mutant/G-CIMP low glioma type may fail to exhibit any of the other ARTX or TERT features or seven biomarkers noted above. 
The specification [0096] teaches that the IDH mutant/G-CIMP high glioma type exhibits an IDH mutation, the LGm2 DNA methylation cluster, the LGr3 RNA cluster, elongated telomere length, an ATRX mutation, and a TP53 mutation. The IDH mutant/G-CIMP high glioma type may fail to exhibit any of the other ARTX or TERT features or seven biomarkers noted above.
State of the Art and the Unpredictability of the Art
The level of skill in the art with respect to using clustering algorithms for finding subtypes of disease is high.  For example Rapoport (Nucleic Acids Research 2018 Vol 46 No 20 pages 10546-10562) reviews multi-omic and multi-view clustering algorithms that are used for cancer analysis.  Rappoport teaches that recent high throughput experimental methods have been used to collect large biomedical omics datasets. Clustering of single omic datasets has proven invaluable for biological and medical research. The decreasing cost and development of additional high throughput methods now enable measurement of multi-omic data (abstract). Clustering multi-omic data has the potential to reveal further systems-level insights, but raises computational and biological challenges that computational methods are imperative for analyzing such data. One fundamental analysis is clustering - finding coherent groups of samples in the data, such that samples within a group are similar, and samples in different groups are dissimilar. This analysis is often the first step done in data exploration. Clustering has many applications for biomedical research, such as discovering modules of co-regulated genes and finding subtypes of diseases in the context of precision medicine. Clustering is a highly researched computational problem, investigated by multiple scientific communities, and a myriad algorithms exist for this task (page 10546-10562).
Based on the teachings of Rappaport it is clear that clustering is used by those skilled in the art to group together similar samples into distinct partitions. Based on the teachings in the specification is it clear that Applicants used clustering to group together similar glioma samples into 7 different methylation clusters.  However, the claims are rejected from an enablement standpoint because it is unclear from the specification how one determines if a glioma would be grouped into the IDHmut-K1, IDH-K2, or IDHK type.  Additionally it is unclear from the specification how one determines if a glioma would be grouped into the G_CIMP-low or G-CIMP-high group.   As discussed above the claims do not define the CpG probes in terms of their structure (sequences) and the claims do not define the targets that the probes hybridize to in terms of their structure (sequences). The claims attempt to define the target of the first set of probes by stating that they define IDH gene mutation specific clusters but the skilled artisan would not know what that means and it is not defined in the specification.  The claims attempt to define the target of the second set of probes by stating that they define IDH mutant glioma subtypes identified by TCGA but this is an improper incorporation by reference (see rejection above). This is critical to practicing the claimed methods.  The specification (para 0246) teaches that 1,300 tumor specific methylated probes were selected to perform unsupervised K-means consensus clustering and that this identified six distinct clusters, labeled LGm1-6 (Fig 2A).  However the specification does not disclose the targets of the 1,300 probes.  The specification does not disclose the characteristics of the IDHmut-K1, IDH-K2, IDHK, G-CIMP-low, or G-CIMP-high types such as which probes need to be hyper/hypo methylated in order to identify a tumor that exhibits the IDHmut-K1, IDH-K2, IDHK, G-CIMP-low, or G-CIMP-high types. 
Quantity of Experimentation: 
 In the instant case one of skill in the art could not practice the full scope of the invention because the specification does not provide the guidance necessary to determines if a glioma belongs to the IDHmut-K1, IDH-K2, IDHK, G-CIMP-low, or G-CIMP-high types.  This is critical to the claimed methodology.  Additional experimentation would need to be performed in order to be able to correlate that different identifications with the glioma types. 
Applicant’s attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013) wherein it is stated that “Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).” Therein, it was held that even routine experimentation may be undue when it is extensive and the results are unpredictable.
Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
Further, as set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions consisting of of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis." 

Conclusions:
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed. 

Response To Arguments
9.	In the response the Applicants traversed the rejection under 35 USC 112(a) (enablement).   Applicants argue that the claims as amended have overcome the rejection. This argument has been fully considered but is not persuasive. While Applicants changed that language, the amended claims still suffer from the same issues as the previous claims.  The claims require classifying glioma based on the analysis of 1,300 probes but never teach what those probes are.  One of skill in the art could not practice this method without that knowledge.  Thus the rejection is maintained. 

10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634